PER CURIAM.
Appellant, Glen J. Bourassa, challenges an order revoking his community control and his subsequent sentence. Because the state concedes error on the two issues raised by Bour-assa, we reverse.
Bourassa was charged with a violation of community control which the trial court specifically found was not willful. A probation or community control violation, in order to cause revocation, must be willful and substantial. Hightower v. State, 529 So.2d 726 (Fla. 2d DCA 1988). Because of our decision on this issue, the sentencing issue raised by Bourassa is moot. Accordingly, we reverse and remand with directions to the trial court to reinstate Bourassa’s community control.
Reversed and remanded.
CAMPBELL, A.C.J.,. and SCHOONOVER and WHATLEY, JJ., concur.